United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2596
                       ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                            Clyde Macks Stewart, Jr.,

                     lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                         Submitted: December 12, 2022
                           Filed: December 15, 2022
                                 [Unpublished]
                                ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

     Clyde Stewart, Jr. appeals a sentence imposed by the district court1 after
Stewart pleaded guilty to offenses involving drugs and firearms. His counsel has

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence.

       We conclude that Stewart’s sentence was not substantively unreasonable. The
court imposed a sentence below the advisory guideline range, see United States v.
McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013), and there is no indication that the
district court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing the relevant
factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en
banc).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-